Citation Nr: 1739075	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than April 26, 2011, for the award of service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1977 to November 1981, and from February 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision the Department of Veterans Affairs (VA) Regional Office (RO), assigning an effective date of April 26, 2011 for service connection for non-Hodgkin's lymphoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran did not timely appeal the prior denials of service connection for non-Hodgkin's lymphoma in February 2005 and July 2008 rating decisions.

2.  The Veteran's claim to reopen was received on April 26, 2011.

3.  Although a new service record was submitted involving an in-service event, VA could not have obtained the record during the earlier claims because VA did not have sufficient information to do so.


CONCLUSIONS OF LAW

1.  The February 2005 and July 2008 rating decisions, which denied service connection for non-Hodgkin's lymphoma, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for an effective date prior to April 26, 2011 for service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that an effective date of August 31, 2004 is warranted for the award of service connection for non-Hodgkin's lymphoma as this was when he initially filed such a claim.  He states that a June 1980 service record he submitted in connection with the new claim, which showed service at Camp Lejeune, would have assisted him during the earlier appeals.

The Veteran was diagnosed with non-Hodgkin's lymphoma in 2003.  He originally filed for service connection for non-Hodgkin's lymphoma on August 31, 2004.  In a December 2004 letter, he was asked to provide VA with the dates of medical treatment during service, including "the name and exact location of the dispensary, hospital, or other facility where [he] received treatment for [the claimed condition]."  Nothing was received from the Veteran.  The claim was denied in a February 2005 rating decision for lack of a medical nexus between service and non-Hodgkin's lymphoma.  The Veteran was notified of the decision the same day.  He filed an untimely notice of disagreement with the denial in July 2006 and was informed of this in an October 2006 letter.

Nothing further regarding the claim was received until August 2007. The claim was again denied in July 2008 and the Veteran was informed of the denial in August 2008.  While there was correspondence and medical evidence received within one year, this pertained to unrelated orthopedic claims.  Nothing further was received regarding service connection for non-Hodgkin's lymphoma until the claim to reopen in April 2011.

The denial of both the August 2004 and November 2007 claims are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Unless an exception applies, the effective date to be assigned is April 26, 2011, the date of his most recent claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r) (effective date for reopened claims, including based on new and material evidence, will be the date of receipt of new claim or date of entitlement arose, whichever is later).

On April 26, 2011, the Veteran filed the claim upon which service connection for non-Hodgkin's lymphoma was granted with an effective date of April 26, 2011.  At that time, he submitted a June 1980 treatment record from the Naval Regional Medical Center in Camp Lejeune, North Carolina.  Consistent with VA's duty to assist, a positive medical nexus opinion was obtained in October 2011 for the reopened claim.  The opinion was that the Veteran's non-Hodgkin's lymphoma was at least as likely as not related to exposure to contaminated water at Camp Lejeune.  The RO granted service connection and assigned an effective date of April 26, 2011, the date of the most recent claim.

The Board notes that this grant of service connection was not based on a liberalizing law, as service connection was granted prior to the promulgation of 38 C.F.R. § 3.309(f) (2017) which provides for service connection for non-Hodgkin's lymphoma for veteran who were stationed at Camp Lejeune for at least 30 days.  38 C.F.R. § 3.307(a)(7) (2017).  See 38 C.F.R. § 3.114.  Even if it were in effect, the Veteran would not have qualified for the presumption as he spent less than 30 days at Camp Lejeune.  Further, the Veteran's service at Marine Corps Air Station Cherry Point, "which is geographically separate from Camp Lejeune (approximately 55 miles away), has a separate water source, and is under a separate command structure does not meet the definition of service at Camp Lejeune" for the purpose of 38 C.F.R. § 3.309(f).  82 Fed. Reg. 4173, 4177 (Jan. 13, 2017) (emphasis in original).  

There are no other indications are of record that the Veteran was present at Camp Lejeune and the June 1980 hospital record submitted by the Veteran in April 2011 is a relevant service department record for purposes of 38 C.F.R. § 3.156(c)(1).  See Kisor v. Shulkin, No. 2016-1929, slip op. at 17 (Fed. Cir. Sept. 7, 2017).  This record was not previously in the claims file, or at least it cannot be shown to any degree of reasonable certainty, as some of the original service records are illegible microfiche printouts.  Furthermore, the service records that were previously in the claims file that show service in North Carolina only reference Cherry Point.

Because service connection was granted based all or in part on a relevant service department record submitted after a previous denial, VA must consider whether an effective date back to the date of the original claim should be granted.  38 C.F.R. § 3.156(c)(3); see also Stowers v. Shinseki, 26 Vet. App. 550, 557 (2014) (holding that remand to obtain service department records was required to determine whether an effective date based on an earlier filed claim was warranted).  Specifically, the date assigned "is the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim." 38 C.F.R. § 3.156(c)(3) (emphasis added).  The intent of the effective date provision in 38 C.F.R. § 3.156 is "to place a veteran in the position he would have been had the VA considered the relevant service department record before the disposition of his earlier claim."  Blubaugh v. McDonald, 773 F.3d 1310, 1313 (Fed. Cir. 2014).

In 2006, prior to the Veteran filing his current claim, VA amended 38 C.F.R. § 3.156 to state that 38 C.F.R. § 3.156(c)(1) "does not apply to records that VA could not have obtained . . . because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Research Center, or from any other source."  38 C.F.R. § 3.156(c)(2).  The associated regulatory guidance on the amended regulation states, "some types of service records would not commonly be associated with a veteran's service medical records even though they may reflect or otherwise related to treatment or hospitalization during service.  With respect to such records, we believe a determination must be made on a case-by-case basis as to whether the claimant provided VA with sufficient information to identify and obtain the record at the time of the prior claim."  71 Fed. Reg. 52455, 52456 (Sept. 6, 2006).  Prior to 2006, the regulatory language in 38 C.F.R. § 3.156 did not include an exception for when the Veteran had not provided sufficient information to identify and obtain relevant service department records.  As the present claim was filed in April 2011, the current version of 38 C.F.R. § 3.156(c) applies.  Cf. Cline v. Shinseki, 26 Vet. App. 18, 27 (2012).

In this case, the Board finds that 38 C.F.R. § 3.156(c)(2) applies and therefore 3.156(c)(1) does not serve to be a basis for an earlier effective date under 38 C.F.R. § 3.156(c)(3).  First, the Veteran did not raise the entitlement to service connection due to exposure to contaminated water a Camp Lejeune until 2011.  This is not unexpected as such a theory of entitlement did not tend to arise in the veterans community until after the earlier claims.  See, e.g., VA Training Letter 10-03 (Apr. 26, 2010) (Environmental Hazards in Iraq, Afghanistan, and Other Military Installations).  Next, the Veteran was asked to provide VA with any information regarding his service that may have included hospitalization at Camp Lejeune, such as in a December 2004 notice development letter, no information was provided in that regard.  Therefore, although a new service record was submitted involving an in-service event, VA could not have obtained the record during the earlier claims because VA did not have sufficient information to do so.  In fact, given these circumstances, the application of 38 C.F.R. § 3.156(c)(2) will place the Veteran "in the position he would have been had the VA considered the relevant service department record before the disposition of his earlier claim."  Blubaugh, 773 F.3d at 1313.

In sum, the currently assigned effective date of April 26, 2011-the date of the most recent claim to reopen-is the proper effective date for the award of service connection for non-Hodgkin's lymphoma.  An earlier date is not warranted as there is no earlier date of claim following the most recent final denial, the award was not based on a liberalizing law or VA issue and 38 C.F.R. § 3.156(c) does not form a basis for an earlier date for the reasons explained above.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An effective date prior to April 26, 2011 for service connection for non-Hodgkin's lymphoma is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


